Citation Nr: 0616632	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  05-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1999, for the grant of service connection for schizoaffective 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied an effective date earlier 
than January 22, 1999, for the grant of service connection 
for schizoaffective disorder.

The veteran testified at a hearing held in April 2006 before 
the undersigned acting Veterans Law Judge, who is responsible 
for making the final determination in this case.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  An unappealed July 1987 rating decision denied service 
connection for psychiatric illness.

3.  On January 22, 1999, the RO received the veteran's claim 
of entitlement to service connection for schizoaffective 
disorder. 

4.  A September 2003 rating decision considered additional 
evidence received since the July 1987 rating decision and 
granted service connection for schizoaffective disorder, 
effective January 22, 1999.

5.  From July 1987 until January 22, 1999, neither a formal 
nor an informal communication in writing was received from 
the veteran requesting that his claim for service connection 
for a psychiatric disorder be reopened.
CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 1999, 
for the grant of service connection for schizoaffective 
disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than January 
22, 1999, for the grant of service connection for 
schizoaffective disorder.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The notice requirements have been met in this case by letter 
sent to the veteran in July 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim for an earlier effective date, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirements for establishing an earlier effective date have 
been repeatedly explained to the veteran, and his statements 
and submission of evidence, along with his hearing testimony, 
indicate that he has actual knowledge of what is needed to 
prevail in this case.  The July 2004 letter also advised him 
to submit copies of any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board also finds that all pertinent medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he is entitled to an effective date 
earlier than January 22, 1999, for the grant of service 
connection for his schizoaffective disorder.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought. An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for a 
psychiatric disorder in April 1987.  The RO denied the 
veteran's claim in a July 1987 rating decision on the basis 
that the evidence showed that the veteran had a personality 
disorder, which is not a disabiity under the law.  The 
veteran was notified of the July 1987 decision in a letter 
dated that same month.  Since the veteran did not appeal that 
decision within one year of being notified, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On January 22, 1999, the RO received the veteran's claim of 
entitlement to service connection for schizophrenia.  The RO 
developed the veteran's claim by affording the veteran a VA 
examination in January 2003.  At that time, a VA examiner 
reviewed the claims file and determined that the veteran's 
personality disorder in service was probably related to his 
current schizoaffective disorder.  In a September 2003 rating 
decision, after considering this additional evidence, the RO 
granted service connection for schizoaffective disorder.  The 
RO assigned a 100 percent evaluation, effective January 22, 
1999, the date of claim.  The veteran filed a notice of 
disagreement concerning the effective date.

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than January 22, 1999, the 
date the veteran filed his claim to reopen which resulted in 
the grant of benefits.  The July 1987 rating decision that 
denied service connection for psychiatric illness is final.  
The veteran filed a claim to reopen on January 22, 1999, 
which was subsequently granted.  Thus, the veteran is only 
entitled to an effective date of January 22, 1999, the date 
the RO received his claim to reopen.  The Board has 
thoroughly reviewed the record but finds no document between 
the time the veteran was notified of the July 1987 rating 
decision and January 22, 1999, the date the RO received his 
claim to reopen, that could be construed as a claim for 
service connection for a psychiatric disorder.

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits in April 
1987.  At his April 2006 hearing, the veteran argued that his 
psychiatric disorder precluded him from following through 
with the appellate process.  The Board does not doubt the 
veteran's sincerity in his statements or that his psychiatric 
disability impaired him at that time.  However, this type of 
argument has been considered and rejected by the Court in 
previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110.");  Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").  Accordingly, the veteran is not 
entitled to an effective date back to April 1987.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 22, 1999, for the grant of service 
connection for schizoaffective disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.



ORDER

An effective date earlier than January 22, 1999, for the 
grant of service connection for schizoaffective disorder is 
denied.




____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


